  Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 1 of 10 PageID #: 898



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

        Plaintiff,

 v.                                                   Civil Action No. 3:17-01362

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

         Defendants.

 ____________________________________

 CABELL COUNTY COMMISSION,

        Plaintiff,
                                                      Civil Action No. 3:17-01665
 v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.

        Defendants.



      DEFENDANTS’ MEMORANDUM CONCERNING RIGHT TO JURY TRIAL

       Pursuant to the Court’s order of January 28, 2019 (Civ. Action No. 3:17-01665, Dkt. No.

257), Defendants AmerisourceBergen Drug Corp., Cardinal Health, Inc. and McKesson

Corporation respectfully submit this Memorandum to show that they have a Seventh Amendment

right to a jury trial in this case. Because the jury trial right attaches irrespective of whether

Plaintiffs assert a claim for punitive damages, Plaintiffs may not strip Defendants of that right by

withdrawing their purported claim for punitive damages.

                                          ARGUMENT

       Plaintiffs have expressly disavowed all of their causes of action other than public nuisance,

and unambiguously waived any remedy for that claim other than “abatement damages.” Dkt. No.
     Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 2 of 10 PageID #: 899



254 at 3–4. Based on their assertion that the remedy they seek is “equitable in nature,” Plaintiffs

now request a bench trial on their public nuisance claim. Id. at 5. Because Defendants have a

Seventh Amendment right to a jury trial, this case cannot be tried by the Court without Defendants’

consent.

         Plaintiffs’ complaint—like each Defendant’s answer—includes a jury trial demand.1

Plaintiffs may not withdraw their jury demand absent Defendants’ consent. Millner v. Norfolk &

W. R. Co., 643 F.2d 1005, 1011 (4th Cir. 1981) (“Rule 38(d) provides that if a proper demand for

jury trial has been made, it cannot be withdrawn without the consent of all the parties ….”). To

date, Defendants have not consented to a bench trial. 2

         The Seventh Amendment guarantees a defendant’s right to a jury trial “[i]n Suits at

common law” where the amount in controversy exceeds twenty dollars. U.S. Const. amend. VII.

The phrase “Suits at common law” refers to “suits in which legal rights [are] to be ascertained and

determined,” as opposed to suits “where equitable rights alone [are] recognized, and equitable

remedies [are] administered.” Chauffeurs, Teamsters & Helpers, Local No. 391 v. Terry, 494 U.S.

558, 564 (1990) (quotation marks and citation omitted).

         The right to trial by jury under the Seventh Amendment is governed by federal law even

in diversity actions. 3 Federal courts consider two factors in determining whether a cause of action


1
    Dkt Nos. 194, 239, 241, 242.
2
  Defendants have not excluded the possibility of waiving their jury trial right and consenting to a
bench trial on a reasonable schedule and after appropriate discovery, and have been in discussions
with Plaintiffs’ counsel on this and other issues. Defendants expect to be in position to address
the issue more concretely at the next conference before the Court on March 5.
3
  See Simler v. Conner, 372 U.S. 221, 222 (1963) (“[T]he right to trial by jury in the federal courts
is to be determined as a matter of federal law in diversity as well as other actions.”); Burcham v.
J.P. Stevens & Co., 209 F.2d 35, 40 (4th Cir. 1954) (similar). This includes relevant determinations
such as whether the claim is legal or equitable in nature. See WEGCO, Inc. v. Griffin Servs., Inc.,
19 F. App’x 68, 73 (4th Cir. 2001) (“In diversity cases, although the substantive rights asserted in
(continued…)

                                                 2
     Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 3 of 10 PageID #: 900



is legal or equitable: (1) the practice during the Eighteenth Century “in the courts of England prior

to the merger of the courts of law and equity,” and (2) the nature of “the remedy sought.” 494

U.S. at 564 (quotation marks and citation omitted). Here, both factors weigh in favor of the

conclusion that Defendants have a Seventh Amendment right to a jury trial on Plaintiffs’ nuisance

claim.

I.       THE EXISTENCE OF A PUBLIC NUISANCE WAS A JURY QUESTION
         UNDER ENGLISH COMMON LAW.

         At the time of the founding, claims for public nuisance were tried to juries, not in the courts

of equity. Accordingly, the first prong of the Supreme Court of the United States’ two-part test

weighs in favor of a jury trial right.

         In the Eighteenth Century, there were three primary English courts: the Court of the

Exchequer (claims in equity); the Court of Common Pleas (claims for damages); and the King’s

Bench (criminal prosecutions). Unlike the Court of Common Pleas or the King’s Bench, the Court

of the Exchequer could not engage in fact-finding and could not enlist the assistance of a jury. 3

William Blackstone, Commentaries on the Laws of England *48 (1765–1769) (“[I]f any fact be

disputed between the parties, the [court of equity] cannot try it, having no power to summon a jury

…”). 4

         At that time, only two relief mechanisms were available for public nuisance: a criminal

indictment or, in limited circumstances, an action at law. See id. at *219–220. The general rule




a claim arise under state law, ‘the characterization of that state-created claim as legal or equitable
for purposes of whether a right to jury trial is indicated must be made by recourse to federal law.’”
(quoting Simler, 372 U.S. at 222)). It is therefore irrelevant whether a jury trial right would attach
to a claim for abatement of a public nuisance under West Virginia law.
4
  Blackstone’s Commentaries on the Laws of England is considered by the Supreme Court to be
the “preeminent authority on English law for the founding generation.” See Alden v. Maine, 527
U.S. 706, 715 (1999).

                                                   3
   Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 4 of 10 PageID #: 901



was that “no action lies for a public or common nuisance, but an indictment only” brought by the

“king in his public capacity of supreme governor and pater-familias of the kingdom.” Id. at *220.

Such criminal actions were subject to trial by jury. See 4 Blackstone at *309.

       As an exception to the general rule, the law provided that private persons who suffered

“extraordinary damage, beyond the rest of the king’s subjects … shall have a private satisfaction

by action.” 3 Blackstone at *219. While several actions had been available to such private persons

at various points in history, by the Eighteenth Century, all had been abolished save one: an “action

on the case for damages.” See id. at *220. As the Supreme Court has repeatedly recognized when

analyzing English common law, such “actions on the case”—“like other actions at law”—“were

tried before juries.” Feltner v. Columbia Pictures Television, 523 U.S. 340, 349 (1998).

       Early American legal authority confirms that nuisance claims were legal rather than

equitable at the time of the founding. In 1815, noted American jurist and New York Chancellor

James Kent made two observations regarding English public nuisance law. See Attorney Gen. v.

Utica Ins. Co., 1 Johns. Ch. 371, 382 (1815). First, Kent described how public nuisance cases in

English courts of equity had “lain dormant” for over a century and a half from the time of Charles

I to the year 1795. Id. Second, he noted that even prior to the dormancy period, equity jurisdiction

was limited to requests by the king to remove nuisances from his own property. See id. Some

years later, in 1838, the Supreme Court held that equity jurisdiction for public nuisance actions

“has been finally sustained,” indicating that equity jurisdiction was a new feature of Anglo-

American common law that had displaced the rule in effect at the time of the founding. See Mayor,

etc. of City of Georgetown v. Alexandria Canal Co., 37 U.S. 91, 98 (1838) (citing Kent’s summary

of English public nuisance law).




                                                 4
    Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 5 of 10 PageID #: 902



        Even as equity jurisdiction over nuisance actions began to expand in the early Nineteenth

Century, equity courts required plaintiffs first to obtain a jury finding that a nuisance existed before

they would consider granting injunctive relief as a remedy. See, e.g., Proprietors of Charles River

Bridge v. Proprietors of Warren Bridge, 36 U.S. 420, 650 (1837) (Baldwin, J., concurring) (“A

court of equity never grants an injunction against a public nuisance, without a previous trial by

jury, as it would, in effect, be tantamount to the conviction of a public offense.”). As Justice Story

explained, “the question of nuisance or not must, in cases of doubt, be tried by a jury.” 2 Joseph

Story, Commentaries on Equity Jurisprudence, as Administered in England and America § 923, at

203 (1st ed. 1836) (discussing public nuisance). This understanding tracked with English courts

of equity during that period, which similarly concluded that “public nuisance … is a question of

fact, which must be tried by a Jury[.]” Attorney Gen. v. Cleaver, (1811) 34 Eng. Rep. 297; see

Atty Gen. v. The United Kingdom Electric Telegraph Co., (1861) 54 Eng. Rep. 899 (refusing to

grant an injunction until “proceedings at law have been taken” where plaintiffs “establish the fact

that the act done is a nuisance at law before [the Court] gives its aid by way of injunction”). 5

        In sum, the clear practice of Eighteenth Century English courts prior to the merger of law

and equity was to try public nuisance claims to a jury. Accordingly, this factor weighs heavily in

favor of the conclusion that Defendants have a Seventh Amendment right to a jury trial here. 6


5
  See also Anon., (1752) 26 E.R. 1230 (refusing to grant injunction where plaintiff had not
established a nuisance at law, stating: “A bill in this court to restrain nuisances extends to such
only as are nuisances at law.”).
6
  Although Plaintiffs also vaguely reference a “civil conspiracy” involving Defendants, they
disavow any “stand-alone cause of action” for conspiracy. Dkt. No. 254 at 3 n.2. In any event,
conspiracy claims too were considered legal in the courts of Eighteenth Century England. In re
Jensen, 946 F.2d 369, 371 (5th Cir. 1991) (“[C]ivil conspiracy has its roots in criminal conspiracy,
which was of course triable before a jury in a court of law.”); see Beacon Theatres, 359 U.S. at
512–13 (Stewart, J., dissenting) (conspiracy allegations “clearly” stated “a cause of action triable
as of right by a jury”); In re Parkway Sales and Leasing, Inc., 411 B.R. 337, 351 (Bankr. E.D. Tex.
2009) (Seventh Amendment jury trial right attaches to claim for civil conspiracy); In re RDM
(continued…)

                                                   5
      Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 6 of 10 PageID #: 903



II.      THE REMEDY SOUGHT BY PLAINTIFFS IS PARADIGMATICALLY LEGAL.

         Plaintiffs seek “abatement damages” as the remedy for their public nuisance claim. Dkt.

No. 254 at 4. Under settled law, claims—like the one asserted here—seeking money damages as

compensation for a plaintiff’s injury are legal in nature. Accordingly, the second prong of the

Supreme Court’s test confirms that Defendants are entitled to a jury trial.

         “Almost invariably,” a suit that seeks “to compel the defendant to pay a sum of money to

the plaintiff” is a suit “for money damages,” which is “the classic form of legal relief.” Great-W.

Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 210 (2002) (quotation marks and citations

omitted). As Plaintiffs themselves acknowledge, they seek to compel Defendants to pay them

money “damages.”       Dkt. No. 254 at 4 (defining “abatement damages” as a “remedy that

compensates a plaintiff for the costs of rectifying the nuisance”). Thus, the remedy that Plaintiffs

seek—the payment of money from Defendants—is the classic form of legal damages.

         The fact that Plaintiffs seek money damages under the guise of “abatement” does not alter

this conclusion. To be sure, by the late Nineteenth Century, courts of equity had jurisdiction to

abate a nuisance—but “abatement” in that context consisted of injunctive relief, not the payment

of money. See, e.g., Mugler v. Kansas, 123 U.S. 623, 677–78 (1887) (discussing the abatement of

a nuisance by “closing the brewery, and thus putting an end to its use in the future”). Put simply,

an action for money damages cannot be converted into one seeking equitable relief merely by

characterizing the monetary relief as “abatement.” See, e.g., Granfinanciera, S.A. v. Nordberg,

492 U.S. 33, 49 n.7 (1989) (“[A]ny distinction that might exist between ‘damages’ and monetary

relief under a different label is purely semantic, with no relevance to the adjudication of petitioners’



Sports Grp., Inc., 260 B.R. 915, 919 (Bankr. N.D. Ga. 2001) (“[A] claim based on civil conspiracy
is a common law, or legal, claim.”).
(continued…)

                                                   6
    Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 7 of 10 PageID #: 904



Seventh Amendment claim.”); Dairy Queen v. Wood, 369 U.S. 469, 477–78 (1962) (“[T]he

constitutional right to trial by jury cannot be made to depend upon the choice of words used in the

pleadings.”). 7

        The Complaint demonstrates that the monies Plaintiffs seek to recover as abatement are in

fact damages. The Complaint alleges that Plaintiffs have suffered injury in the form of out-of-

pocket costs for public services related to the opioid crisis, including costs for providing

healthcare, costs of training emergency response personnel, treatment costs, law enforcement

costs, judicial costs, and lost tax revenue. See, e.g., Compl. ¶ 1506. Plaintiffs say now that they

are foregoing recovery of these expenditures as past damages, yet the monies they seek as

“abatement” include precisely the same categories of expense.

        In short, Plaintiffs admittedly seek “damages” as relief on their nuisance claim. Because

money damages are the quintessential form of legal relief, Defendants are entitled to a jury trial

on Plaintiffs’ public nuisance claim unless they decide to waive that right.

                                         CONCLUSION

        For the reasons stated, Defendants have a Seventh Amendment right to a jury trial in this

case.

Dated: February 6, 2020

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com

7
 Defendants do not dispute that truly equitable relief—i.e., a negative injunction prohibiting future
conduct—would be for the Court to decide. But the relief that Plaintiffs seek under the guise of
“abatement” is not actually equitable or abatement relief.

                                                 7
  Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 8 of 10 PageID #: 905



Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200

/s/ Geoffrey E. Hobart
Geoffrey E. Hobart
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5281
ghobart@cov.com
mlynch@cov.com
cpistilli@cov.com
lflahivewu@cov.com

AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com



                                      8
  Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 9 of 10 PageID #: 906



Cardinal Health, Inc.
By Counsel:

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Counsel in Cabell County action

 /s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000
Fax: (202) 434-5029
emainigi@wc.com
lheard @wc.com
ahardin@wc.com




                                      9
  Case 3:17-cv-01362 Document 152 Filed 02/06/20 Page 10 of 10 PageID #: 907



                               CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 6th day of February, the

foregoing “Defendants’ Memorandum Concerning Right to Jury Trial” was served

using the Court’s CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                      /s/ Jeffrey M. Wakefield
                                                      Jeffrey M. Wakefield (WVSB #3894)




                                               10
